Electronically Filed
                                                         Supreme Court
                                                         SCWC-15-0000742
                                                         21-MAR-2018
                                                         01:22 PM



                          SCWC-15-0000742

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                     WELLS FARGO BANK, N.A.,
                  Respondent/Plaintiff-Appellee,

                                 vs.

                       THEODORICO ERUM, JR.,
                  Petitioner/Defendant-Appellant,
                                and
 CHILD SUPPORT ENFORCEMENT AGENCY—KAUAI BRANCH, COUNTY OF KAUAI,
 KOLOA MARKETPLACE, LLC, STATE OF HAWAII–DEPARTMENT OF TAXATION,
               and KAUAI CREDIT ADJUSTERS LIMITED,
                 Respondents/Defendants-Appellees.

_________________________________________________________________


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-15-0000742; CIV. NO. 13-1-0288)

       ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of Petitioner/Defendant-Appellant
Theodorico Erum, Jr.’s (Erum) application for writ of certiorari,
and the record herein, it appears that Erum’s application was due
on January 16, 2018, which was 60 days after the Intermediate
Court of Appeal’s November 17, 2017 Order Granting Intervenor
Robert Rosen’s Motion (1) For Reconsideration of Summary
Disposition Order Filed September 5, 2017 and (2) To Dismiss the
Appeal As Moot.   See Hawai#i Revised Statutes (HRS) § 602-59(c)
(Supp. 2017); Hawai#i Rules of Appellate Procedure (HRAP) Rule
40.1(a) (2017).   It further appears that Erum timely filed and
was granted an extension of time to file his application, which
extended the deadline from 30 to 60 days.   Erum’s second request
for an extension of time filed on February 23, 2018 was denied.
See HRS § 602-59(c); HRAP Rule 40.1(a).
          Erum’s application was filed on February 22, 2018.     The
application is untimely and thus, this court lacks appellate
jurisdiction.   Therefore,
          IT IS HEREBY ORDERED that the application for writ of
certiorari is dismissed.
          DATED: Honolulu, Hawai#i, March 21, 2018.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson




                                 2